RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2816-16T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

M.N.R.,1

     Defendant-Appellant.
_____________________________


IN THE MATTER OF THE GUARDIANSHIP
OF Z.I.R.,

     A Minor.
_____________________________

              Submitted January 31, 2018 – Decided July 26, 2018

              Before Judges Fuentes, Koblitz and Manahan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Essex County,
              Docket No. FG-07-0220-16.

              Joseph E. Krakora, Public Defender, attorney
              for   appellant   M.N.R.   (Daniel  DiLella,
              Designated Counsel, on the brief).


1
  We use initials and pseudonyms to identify the parties to
preserve the confidentiality of these proceedings. R. 1:38-
3(d)(12).
             Gurbir S. Grewal, Attorney General, attorney
             for respondent (Jason W. Rockwell, Assistant
             Attorney General, of counsel; Michelle Cort-
             Hourie, Deputy Attorney General, on the
             brief).

             Joseph E. Krakora, Public Defender, Law
             Guardian, attorney for minor Z.I.R. (Melissa
             R. Vance, Assistant Deputy Public Defender,
             on the brief).

PER CURIAM

      Defendant M.N.R. (Maureen) is the biological mother of Z.I.R.

(Zoe), a little girl now three years old.           Defendant appeals from

an order entered by the Family Part terminating her parental rights

to   Zoe.2     The   Division   of   Child   Protection    and    Permanency

(Division) first became involved in Maureen's life when she herself

was a child. The Division was compelled to act and protect Maureen

from the harm caused by her mother's serious substance abuse

problem.

      Unfortunately,    Maureen's    quality   of   life   and    ability    to

parent her own children has been significantly impaired by her

mental illness, which she has steadfastly refused to address and

treat.   Maureen has had five children including Zoe.            She has been



2
   Defendant did not identify Zoe's biological father and
"consistently refused to disclose [his] name or any contact
information[. ]"  Pursuant to N.J.S.A. 30:4C-17(c), the Family
Part waived the need to provide services to this unknown
individual.

                                     2                                A-2816-16T3
unable to care for or parent any of them.             She is homeless,

unemployed, and refuses to comply with the medical treatment

prescribed by the healthcare professionals who have diagnosed her

mental illness.       The Division's involvement that led to this

guardianship trial began when Maureen's youngest child Zoe was

five months old.

       An administrative law judge (ALJ) notified the Division that

Maureen reacted in a highly disruptive manner when she was informed

that   her   public   assistance   and   subsidized   housing   had   been

terminated.    After investigating the matter, the Division executed

an emergency Dodd removal3 of Zoe.         The child was placed in a

resource home where she continues to reside; her resource parent

is willing and ready to adopt her.

       On December 26, 2014, the Division filed a verified complaint

and order to show cause seeking the physical and legal custody of

Zoe under N.J.S.A. 9:6-8.21 and N.J.S.A. 30:4C-12.1.        On February

9, 2015, on the return on the order to show cause, the Family Part

awarded the Division physical and legal custody of Zoe based on

defendant's long history with the Division, her serious mental


3
  "A 'Dodd removal' refers to the emergency removal of a child
from the home without a court order, pursuant to the Dodd Act,
which, as amended, is found at N.J.S.A. 9:6-8.21 to -8.82. The Act
was authored by former Senate President Frank J. 'Pat' Dodd in
1974." N.J. Div. of Youth & Family Servs. v. N.S., 412 N.J. Super.
593, 609 n.2 (App. Div. 2010).

                                    3                             A-2816-16T3
health problems, and unstable housing situation. At a fact-finding

hearing held on April 14, 2015, the court found:

          [Maureen] has a long history with the Division
          due to her refusal to comply with treatment
          for her mental health diagnoses. This history
          includes a substantiation in 2010 for neglect
          due to her lack of mental health services, and
          the termination of her parental rights to two
          children and the kinship legal guardianship
          of a third. The [c]ourt takes judicial notice
          of . . . court documents from litigation
          regarding [Maureen's] other children. During
          the most recent investigation, [Maureen] again
          admitted she had been diagnosed with bipolar
          disorder, but that she had not taken her
          prescribed medication nor complied with
          therapy since at least 2008.         When the
          Division attempted to remove [Zoe] from her
          care, [Maureen] became agitated and the police
          had to be called to assist.          [Maureen]
          attempted to remove [Zoe's] clothes and did
          not recognize [Zoe's] need to be warmly
          dressed for the cold December weather. During
          the [fact-finding] trial today, [Maureen]
          again tried to justify her attempts to remove
          the child's clothing during the removal. By
          her continued lack of treatment for her
          acknowledged    mental    health    diagnoses,
          [Maureen] failed to exercise a minimum degree
          of care and placed [Zoe] at a substantial risk
          of harm.    In addition, [Maureen's] history
          with the Division, and prior court findings
          that she was unable to care for her children
          due to untreated mental health diagnoses,
          further supports a finding that any child
          would be at risk of harm in her care.

Defendant did not appeal the Family Part's order finding she had

abused or neglected Zoe.




                                4                          A-2816-16T3
      After more than a year of active involvement with defendant

and her family, which included the provision of extensive services,

the   Division   commenced   this   guardianship    action     seeking   the

termination of defendant's parental rights over Zoe.            The matter

was tried before Judge David B. Katz over four non-sequential days

starting on January 4, 2017 and ending on January 17, 2017.

      The Division presented expert witnesses who testified that

despite the variety of services provided to Maureen, which included

counseling, psychiatric evaluations, psychological evaluations,

parenting   skills   classes,   family    team     meetings,    supervised

visitation, and transportation, she was still not capable of

providing Zoe with a safe parenting environment.         These witnesses

also testified that Zoe was closely bonded to her resource parent,

the child would suffer severe and enduring psychological and

emotional harm if that relationship were severed, and termination

of Maureen’s parental rights would not do more harm than good.             On

February 23, 2017, Judge Katz delivered an oral opinion from the

bench stating the factual findings and conclusions of law that

warranted the termination of defendant's parental rights over Zoe.

      On appeal, Maureen argues the trial judge erred by finding

the Division established, by clear and convincing evidence, all

four statutory prongs of N.J.S.A. 30:4C-15.1(a).         We disagree and

affirm substantially for the reasons expressed by Judge Katz in

                                    5                               A-2816-16T3
his     comprehensive    oral   opinion.           Although   parents   have    a

fundamental constitutional right to raise their children, N.J.

Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553 (2014),

that     right   is     "tempered   by       the    State's    parens   patriae

responsibility to protect children."               N.J. Div. of Youth & Family

Servs. v. F.M., 211 N.J. 420, 447 (2012).              It is the court's duty

to intervene and protect children when they are exposed to a

physically hazardous environment or their psychological well-being

is seriously endangered by a neglectful or abusive parent.                Ibid.

"The best-interests-of-the-child standard codified at N.J.S.A.

30:4C-15.1(a) 'aims to achieve the appropriate balance between

parental rights and the State's parens patriae responsibility.'"

R.G., 217 N.J. at 554 (quoting N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 280 (2007)).

       The scope of an appellate court's review of the trial court's

decision to terminate parental rights is limited.                R.G., 217 N.J.

at 552.     "[T]he trial court's factual findings should be upheld

when supported by adequate, substantial, and credible evidence."

Ibid.    "Concomitantly, reviewing courts should defer to the trial

court's credibility determinations."               Ibid.   "Moreover, by virtue

of its specific jurisdiction, the Family Part 'possess[es] special

expertise in the field of domestic relations' and thus 'appellate

courts should accord deference to [F]amily [Part] factfinding.'"

                                         6                              A-2816-16T3
Id. at 553 (quoting Cesare v. Cesare, 154 N.J. 394, 412-13 (1998)).

However, "'[a] trial court's interpretation of the law and the

legal   consequences    that     flow   from    established     facts   are   not

entitled to any special deference.'" Id. at 552 (quoting Manalapan

Realty v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995)).

     Here,     the     Division     presented        overwhelming       evidence

establishing, by clear and convincing evidence, that termination

of defendant's parental rights over Zoe is warranted under the

standard codified in N.J.S.A. 30:4C-15.1(a).             The expert witnesses

presented by the Division testified that despite the services

provided to Maureen, she was still not capable of providing a safe

parenting environment for Zoe.              These witnesses also testified

that Zoe has closely bonded to her resource parent; severing this

relationship    would    cause    severe       and   enduring   emotional     and

psychological harm to the child.               Finally, the record supports

Judge Katz's finding that termination of parental rights would not

do more harm than good.

     Affirmed.




                                        7                                A-2816-16T3